Case 5:18-cv-01150-OLG Document 1-4 Filed 11/01/18 Page 1 of 4
                                                             5:18-cv-1150




                     EXHIBIT 2
              Case 5:18-cv-01150-OLG Document 1-4 Filed 11/01/18 Page 2 of 4



                                   CASE NO. 2018-CI-18096


PATRICIA BASKETTE INDIVIDUALLY                  §    IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE                    §
ESTATE OF WILLIAM LEONARD                       §
BASKETTE, JR., DECEASED,                        §
                                                §
                     Plaintiff                  §
                                                §
         v.                                     §    37TH JUDICIAL DISTRICT
                                                §
STATE BAR OF TEXAS INSURANCE                    §
TRUST AND THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA,                        BEXAR COUNTY, TEXAS

                     Defendants.

                       NOTICE OF FILING OF NOTICE OF REMOVAL

To:       Robert A. Allen                           Donna Kay McKinney
          John B. Grissom                           Bexar County District Clerk
          Allen, Stein & Durbin, P.C.               Paul Elizondo Tower
          6243 IH-10 West, 7th Floor                101 W. Nueva, Suite 217
          P.O. Box 101507                           San Antonio, Texas 78205-3411
          San Antonio, Texas 78201
          Attorneys for Plaintiff

          Lamont Jefferson
          Jefferson Cano
          112 E. Pecan St., Suite 1650
          San Antonio, TX 78205
          ljefferson@jeffersoncano.com
          Attorney for Co-Defendant State Bar of
          Texas Insurance Trust



        Pursuant to 28 U.S.C. § 1446(d), Defendant, The Prudential Insurance Company of

America, hereby notifies the Court that on November 1, 2018, it filed in the United States

District Court for the Western District of Texas, its Notice of Removal of this lawsuit. Pursuant

to 28 U.S.C. § 1446(d), District Court for the 37th Judicial District, Bexar County, Texas, may

not proceed further with the case entitled Patricia Baskette Individually and as Representative of



51412078v.2
              Case 5:18-cv-01150-OLG Document 1-4 Filed 11/01/18 Page 3 of 4



the Estate of William Leonard Baskette, Jr., Deceased v. State Bar of Texas Insurance Trust and

The Prudential Insurance Company of America, Case No. 2018-CI-18096. A copy of Defendant

Prudential’s Notice of Removal is attached hereto as Exhibit A.

DATED: November 1, 2018                                Respectfully submitted,

                                                       SEYFARTH SHAW LLP



                                                   By: /s/ Esteban Shardonofsky
                                                       Esteban Shardonofsky
                                                       State Bar No. 24051323
                                                       sshardonofsky@seyfarth.com
                                                        SEYFARTH SHAW LLP
                                                        700 Milam Street, Suite 1400
                                                        Houston, Texas 77002-2812
                                                        Telephone: (713) 225-2300
                                                        Facsimile: (713) 225-2340

                                                       ATTORNEYS FOR DEFENDANT
                                                       THE PRUDENTIAL INSURANCE
                                                       COMPANY OF AMERICA




                                               2
51412078v.2
              Case 5:18-cv-01150-OLG Document 1-4 Filed 11/01/18 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing NOTICE OF FILING OF
NOTICE OF REMOVAL was served on all counsel of record, as listed below, via certified mail
return receipt requested on the 1st day of November, 2018.

       Robert A. Allen
       John B. Grissom
       Allen, Stein & Durbin, P.C.
       6243 IH-10 West, 7th Floor
       P.O. Box 101507
       San Antonio, Texas 78201

       Lamont Jefferson
       Jefferson Cano
       112 E. Pecan St., Suite 1650
       San Antonio, TX 78205
       ljefferson@jeffersoncano.com
       Attorney for Co-Defendant State Bar of
       Texas Insurance Trust




                                            /s/ Esteban Shardonofsky
                                            Esteban Shardonofsky




                                                3
51412078v.2
